McAdam, C. J.
The defendants are not united in interest, interposed separate answers by different attorneys, and there is no evidence that the several appearances were in bad faith, and for the purpose of incurring costs. The defendants were, therefore, entitled to separate bills of costs (Lane v. Van Orden, 11 Abb. N. C., 228; Royce v. Jones, 23 Hun, 452; Delaware L. and W. R. R. Co. v. Burkhard, 2 N. Y. State R., 184, Code, § 3229), and the order limiting them to one bill must be reversed, with costs.
Nehrbas and Hyatt, JJ., concur.